Detailed Action

The present application is being examined under the pre-AIA  first to invent provisions. 

This action is responsive to the application filed 3/01/2022, in which:
Claims 1-16 are pending.
Claims 1, 10 are independent claims.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim (see table below) of U.S. Patent No. 9,836,446 (the Patent). Although the claims at issue are not identical, they are not patentably distinct from each other. The instant application claims are a broad version of the claims present in 9836446.

1. The Patent discloses a method of customizing a mobile-form to share data between a plurality of mobile devices, the method comprising: 
selecting by a user, a mobile-form template from a plurality of mobile-form templates stored on a server [col 24, lines 19-25];
 customizing by the user one or more elements of said selected mobile-form template to create a customized mobile-form [col 24, lines 26-30]; 
distributing, via said server, said customized mobile-form to a plurality of mobile devices, to collect a plurality of data and store said data on said server[col 24, lines 37-40]; 
sharing said data, to the plurality of mobile devices based on one or more policies[col 24, lines 47-49].

2. The Patent discloses the method of claim 1, wherein said policies comprise an update function selecting the data to share [col 24, lines 40-47].

3. The Patent discloses the method of claim 1, wherein said mobile-form includes at least one data field having an associated label and said customizing of the mobile-form includes specifying one of said labels in order to assist data collection corresponding to one of said elements[col 24, lines 56-61].

4. The Patent discloses the method of claim 1, wherein said customizing of the mobile-form includes specifying a default value associated with an element [col 24, lines 62-64].

5. The Patent discloses the method of claim 1, wherein said customizing of the mobile-form includes specifying whether data entry in an element is mandatory[col 24, lines 65-67].

6. The Patent discloses the method of claim 1, wherein said customizing of the mobile-form application includes choosing a specific type of data format for an element [col 25, lines 1-3].

7. The Patent discloses the method of claim 1, wherein said customizing of the mobile-form includes an option of adding a logo, an image or a custom graphic or a combination thereof to the customized mobile-form [col 25, lines 4-7].

8. The Patent discloses the method of claim 1, wherein said customizing of the mobile-form includes specifying the order in which elements are displayed to the user for data collection on the customized mobile-form [col 25, lines 8-12].

9. The Patent discloses the method of claim 1, wherein said sharing of data comprises data compression[col 26, lines 15-16].

Claims 10-16 are rejected under the same rationale as claims 1, 3-7 above.
	


Claim Rejections 35 U.S.C. §103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1, 3, 5-8, 10-11, 13-15  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linda May Petterson (Create Forms Applications using IBM Forms for Mobile Devices, Published 10/05/2005) (hereinafter Petterson) in view of Asif Bakar et al. (U.S Patent Application Publication No. U.S.2004/0039990; Published 02/26/2004) (hereinafter Bakar).
Claim 1:
As per independent claim 1, Petterson teaches a method of customizing a mobile-form application to manage the sharing of data between a plurality of mobile devices, the method comprising:
Selecting by a user, a mobile-form template [user selects from web enabled device data to create forms for mobile devices, [page 1], user creates and selects templates. [pages 1-2], forms sever manages forms distribution.].
distributing said customized mobile-form to a plurality of mobile devices to collect a plurality of the data and store said data  [The forms server runs in the enterprise server environment; it manages the forms distribution between the server and mobile device and directs submitted forms data to the target back-end application for processing. The forms server provides offline and queued delivery of forms applications to mobile devices and supports an access list for users and groups. The forms server provides integration with enterprise resources, such as DB2 and Cloudscape via JDBC and, if needed, delivers forms data to custom Java™ interfaces interacting with the back-end application, [page 1], see pages 19-20 images show forms collecting data. . The developer creates the forms application using the forms tools and deploys that application to the forms server. The forms application is stored in the forms repository. 2. [Page 2]].
Sharing said data to the plurality of mobile devices based on one or more policies [The forms server runs in the enterprise server environment; it manages the forms distribution between the server and mobile device and directs submitted forms data to the target back-end application for processing, [page 1]; 1. The developer creates the forms application using the forms tools and deploys that application to the forms server. The forms application is stored in the forms repository. 2. The administrator schedules the form for delivery (distribution) to the selected users (and groups) with the target devices (user access permissions). 3. During the next synchronization, the new or updated form templates are transferred to the target users' devices and placed in the client forms repository/inbox (by the forms client)... As the user enters the data, the form fields are validated. Once the user has completed their data handling, the user submits the form and final validation occurs. When the forms data is valid, the forms data instance is queued and waits to be sent to the server (when a connection to the server is made). 6. During the next device synchronization, the available forms data instances are sent to the server for processing. Page 2, see validation policies creation in page 8-9].
Petterson discloses utilizing Xforms to represent the forms application. Additionally, Petterson discloses This form instance is then used to create a form template captured as an XHTML/XForms document. The form template becomes the electronic form used to collect, view and/or edit forms data on the mobile device. Petterson failed to specifically disclose selecting a template from a plurality of mobile-form application templates stored in a server, customizing by the user one or more elements of said selected mobile-form template to create a customized mobile-form.
Bakar, in the same field of form creation for deployment over a network discloses selecting a template from a plurality of mobile-form application templates stored in a server [a user 300 accesses the form tool 222 through a user interface 302, that may, for example, be presented in the window of a browser (web enabled), ¶ [0061]; If the user selects the create new forms option 340, the form engine 316 loads a default form definition or design template from memory. The new form may then be modified by the user to reflect specific preferences. Preferably, the definitions or templates discussed herein are extensible markup language ("XML") templates ¶ [0062]].
Customizing by the user one or more elements of said selected mobile-form template to create a customized mobile-form [server/client ¶ [0058]; The new form may then be modified by the user to reflect specific preferences, ¶ [0062]; See figs 13-17 for customization]. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the form customization teachings of Petterson to include the web interface editing customization teachings of Bakar for the purpose of allowing the user of Petterson to be able to remotely create and reuse form templates. The combination, would provide flexibility and increased efficiency to the user of Petterson by remotely creating the customizable forms while saving resources by reusing existing templates. 

Claim 3:
As per claim 3, which depends on claim 1, Petterson and Bakar disclose wherein said mobile-form includes at least one data field having an associated label and said customizing of the mobile-form includes specifying one of said labels in order to assist data collection corresponding to one of said elements. Petterson, [Make sure the following fields are selected: EMPNO, FIRSTNME, MIDINIT, LASTNAME, JOB, EDLEVEL, SEX and  SALARY,  [Page 6, Bottom]; Select each of the controls listed in the following table and update the Label and Alert messages as shown in the table: (see Table page 13), Page 13]. User specifies the label as to assist data collection (label assists the form filler).

Claim 5:
As per claim 5, which depends on claim 1, Petterson, and Bakar disclose wherein said customizing of the mobile-form includes specifying whether data entry in an element is mandatory. Petterson, [12. Select input[JOB] and click Delete. In the Confirm Requested Action window, click Yes. 13. Select each of the controls listed in the following table and update the Label and Alert messages as shown in the table, page 13]. See Table page 13. Mandatory fields require input otherwise alert message is displayed.

Claim 6:
As per claim 6, which depends on claim 1, Petterson and Bakar disclose wherein said customizing of the mobile-formapplication includes choosing a specific type of data format for an element. Petterson, [In the Validate based on Data Type field, select Custom Type, then click Define Custom Type. Figure 11. Select Custom Type, In the Custom Type window, select Numeric-Integer in the Base Type field. For Restriction Facet, select Minimum Inclusive, and enter a Restriction Value of 12 (to indicate the candidate is through high school) [Page 9]; 9. To set a restriction on the field MIDINIT so that only one character can be entered, do the following: Select MIDINIT and select Data Type in the Custom Type field, then click Define Custom Type. On the Custom Type window, select Character String in the Base Type field, [Page 9]]. Datatypes (numeric-integer, character string) defined for element.

Claim 7:
As per claim 7, which depends on claim 1, Petterson and Bakar disclose wherein said customizing of the mobile-form includes an option of adding a logo, an image or a custom graphic or a combination thereof to the customized mobile-form. Petterson discloses the mobile form application. Additionally, Bakar discloses, [The design template 394 serves to preserve the formatting preferences set by the user including placement of text, placement of fields, color selection, font selection, images, and the general visual appearance of the form as determined by the user, ¶ [0077]].
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the form customization teachings of Petterson with the customization teachings of Bakar including placement of images for the purpose of improving the general visual appearance of the form. This would have provided the user of Petterson greater customizability options.

Claim 8:
As per claim 8, which depends on claim 1, Petterson, Bakar and Gormish disclose wherein said customizing of the mobile-form includes specifying the order in which elements are displayed to the user for data collection on the customized mobile- form application. Petterson, [Re-order the controls by highlighting a control and clicking Move Up or Move Down as needed to put them in the following order: First name: Middle initial: Last name: Education: Gender: Job preference: Salary needs: Submit: 16. Click Finish Step, [Page 14]]. User specifies the order of elements by clicking Move up or Move Down. See fig 20. 

Claim 10:
	As per independent claim 10, it merely recites a system for performing the method of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 11:
	A per claim 11, it is rejected under the same rationale as claim 3 above.

Claim 13:
	A per claim 13, it is rejected under the same rationale as claim 5 above.

Claim 14:
	A per claim 14, it is rejected under the same rationale as claim 6 above.

Claim 15:
	A per claim 15, it is rejected under the same rationale as claim 7 above.

Claim 2 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Petterson and Bakar in view of Michael J. Gormish et al. (U.S Patent Application Publication No. U.S 2007/0201752; Published 08/30/2007) (hereinafter Gormish).

Claim 2:
As per claim 2, which depends on claim 1, Petterson, and Bakar failed to specifically disclose wherein said policies comprise an update function selecting the data to share. 
Gormish, in the same field of distributing data to mobile devices discloses this limitation in that [[0044] the system of FIG. 1 described above is particularly useful in mobile device applications or other limited processing power or memory device applications in which network access to a document (e.g., a JPM document) is provided...For example, a mobile client has a limited wireless connection and a small screen size. It is thus desirable that the server delivers the requested objects in an order to maximize some sort of quality until some limit is reached. For example, the server can deliver the objects in the order that "fills" the client view port in the minimum amount of time. In the situation that the client has low bandwidth connection to the server, the server could predict the next request and send the data when the channel is idle. Then the client can obtain the data from local cache, which saves the client waiting time]. Policies are in place to maximize time. Sequence of data is shared in an order that fills the viewport in the minimum amount of time. Policies are in place to select the data to share.
Accordingly, it would have been obvious to one of ordinary skill at the time the invention was made to modify the policy teachings of Petterson and Bakar to include an update function selecting the data to share as disclosed by Gormish. The motivation for doing so would have been to assure optimal data transfer by only updating selected data, thus saving time/bandwidth.

Claims 4, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Petterson and Bakar view of Wufoo form builder (Infinity Box Inc, Wufoo, Updated 07/1/2006) (hereinafter Wufoo). 
Note: Wufoo is listed on the IDS filed 1/08/2019.

Claim 4:
As per claim 4, which depends on claim 1, Petterson and Bakar fail to specifically disclose wherein said customizing of the mobile-form includes specifying a default value associated with an element.
Wufoo, in the same field of endeavour discloses this limitation in that [Clicking on a field in the form preview on the right side of the page, or clicking the “Field Properties” tab located in the top left, will bring you to the Field Properties control panel. From here, you can control the properties of the selected field, Page 6 (Field Properties); Choices. This property shows what predefined options the user can select for that particular field. Use the plus and minus buttons to add and delete choices. Click on the star to make a choice the default selection. Multiple Choice fields will automatically select the first choice as default if none is specified, Page 7, (Choices)]. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the form customization teachings of Petterson, Bakar and Gormish to specify a default value associated with a form element as disclosed by Wufoo. This would have the benefit of guaranteeing a value is always selected thus assuring proper data collection is performed.

Claim 12:
	A per claim 12, it is rejected under the same rationale as claim 4 above.

Claims 9, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Petterson, Bakar in view of Gary K. Avery et al, (US Patent Application No. 2005/0005259, Published: 01/06/2005) (hereinafter: Avery).

Claim 9:

As per claim 9, which depends on claim 1, Petterson, Bakar and Gormish failed to specifically disclose wherein said sharing of data comprises data compression.

Avery, in the same field of file updating discloses this limitation in that [communication module 112 may be configured to optimize mobile communications, e.g. transmission of data via a wireless network, using technologies such as data compression using known data compression techniques such as GZIP, tinyXML, etc. Compression may be required for a lower bandwidth network, such as a wireless network. Alternatively, compression may be used to optimize transfers of large documents or amounts of data,  [0024]].
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify file/document update teachings of Petterson and Bakar to share files using data compression as disclosed by Avery. The motivation for doing so would have been to transfer data efficiently, while optimizing transfers of large amounts of data.

Claim 16:
	A per claim 16, it is rejected under the same rationale as claim 9 above.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/Primary Examiner, Art Unit 2144